Citation Nr: 0728280	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-40 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which established service 
connection for PTSD with an initial evaluation of 10 percent 
effective from March 4, 2002.  A June 2005 rating decision 
granted an increased 30 percent rating for PTSD with 
associated alcohol dependence.  

In March 2004 and March 2005, the veteran had formal hearings 
before a Decision Review Officer at the RO in Manchester, New 
Hampshire.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2002.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his service connection claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of service connection for PTSD, this 
claim for an increased rating for PTSD is a downstream issue 
from the grant of service connection.  Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fedora. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fedora. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, as discussed below 
information in the folder provides sufficient information to 
allow decision to be entered on the matters decided herein. 

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual Background

Service connection for PTSD was granted by a July 2004 rating 
action of the RO.  The award was based on confirmation of 
stressors by U. S. Army and Joint Services Records Research 
Center (JSRRC), and the diagnosis of PTSD following VA 
psychiatric examination.

A January 2002 statement from a readjustment counselor at the 
Vet Center was to the effect that the veteran was a self 
referral.  He complained of sleep disturbance, a compulsive 
work history, and avoidance of emotional situations.  The 
counselor noted that the veteran had a workaholic style and a 
history of multiple jobs and failed relationships.  His 
occupational, social, and personal life was described as 
significantly distressing and impaired.  The diagnosis was 
PTSD, chronic and delayed.

During a September 2003 VA psychiatric examination, the 
examiner noted that the veteran appeared unshaven, 
disheveled, and his clothes were dirty.  He looked tired.  
His behavior was tense, his speech was hesitant, his mood was 
anxious, and his affect was flat.  There were no reports of 
hallucinations or illusions.  The examiner noted that the 
veteran's thought process was logical and goal directed.  No 
obsessions appeared.  The veteran denied any homicidal 
ideation, but he stated he had suicidal ideation of a passive 
nature.  He was fully oriented as to time and place and 
showed good attention and calculation.  He was able to read a 
sentence, write a sentence, and draw two intersecting 
pentagons correctly.  The examiner stated that the veteran 
was in the normal range of cognitive impairment.  The veteran 
reported sleeping in one and a half to two hour blocks.  His 
global assessment of functioning (GAF) score was 55.  The 
examiner noted that the veteran met all the criteria for 
post-traumatic stress disorder.

In a March 2004 hearing before a Decision Review Officer, the 
veteran reported that he had nightmares a couple of times a 
week and that he had thoughts about traumatic events he 
experienced in Vietnam.  The disturbing dreams would wake him 
up.  He reported he didn't belong to any social groups.  He 
stated he felt he had problems focusing.

On VA examination in June 2004 the veteran reported he had 
been married three times.  He was on good terms with his 
daughters as well as with his own siblings.  He had three 
close friends.  The examiner noted that the veteran's thought 
processes were intact and he had good communication skills.  
It was noted he denied any hallucinations and there was no 
evidence of delusions.  He had fairly good eye contact and 
appropriate behavior.  He was anxious, but denied any current 
suicidal or homicidal ideation.  He reported having had 
suicidal ideation in the past.  He was able to attend to 
personal hygiene and other activities of daily living.  He 
was oriented to person, place and time.  He reported having 
difficulty with short-term memory.  He was not obsessive or 
ritualistic.  His rate and flow of speech was essentially 
unremarkable.  He did not appear to have panic attacks.  He 
stated that he often felt down and did not want to do 
anything.  He had difficulty with down time and tried to stay 
busy.  He denied having difficulty falling asleep, but he 
reported waking up during the night.  The examiner opined 
that the veteran's use of alcohol could be contributing to 
his sleep disturbance.  

The examiner noted that the veteran had nightmares 
approximately every week to every month regarding the death 
of a friend in Vietnam.  He had a restricted range of affect.  
He reported not crying at the funerals of his parents and his 
brothers.  The examiner noted that the veteran had clinically 
significant distress and impairment in multiple areas of 
functioning, and that it seemed as likely as not that the 
mood, sleep and energy problems could be due to the alcohol 
as much as they could be due to PTSD.  The GAF score was 55-
60.  The diagnosis was mild PTSD.

In a March 2005 hearing before a Decision Review Officer, the 
veteran reported that his condition was getting worse.  He 
stated he had paranoia of crowds.  He would procrastinate and 
not accomplish his own goals.  He collected stamps as a 
hobby, but he couldn't motivate himself to sit down with them 
like he could previously.  He stated he could not handle idle 
time well.  He found himself wandering at work if not doing 
an activity that took a hundred percent of his effort.

VA treatment records dated in May 2005 show the veteran 
requested a mental health evaluation because of increased 
flashbacks and a suicidal ideation.  He stated, however, that 
his suicidal ideation was not serious and that he loved life.  
He reported nightmares and occasional memories of Vietnam.  A 
VA clinical social worker evaluated the veteran and found his 
PTSD symptoms did not appear to be primary.  The report noted 
that the veteran could be experiencing some depression and/or 
anxiety with a sense of loss of meaning in his private life 
as he reported no difficulty with his work life.  The GAF 
score was 60.  In June 2005, the veteran had a follow-up 
consult with the same social worker.  It was noted he stated 
he dreaded the weekends and any time alone and had many 
regrets and did not like himself.  The social worker found 
the veteran essentially had low self esteem, a history of 
avoiding problems, depression, loneliness, and anxiety about 
being alone.  The GAF score was 60.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders: 


Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name
10
0

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships
70

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which established service 
connection for PTSD with an initial evaluation of 10 percent 
effective from March 4, 2002.  A June 2005 rating decision 
granted an increased 30 percent rating for PTSD with 
associated alcohol dependence.  

In March 2004 and March 2005, the veteran had formal hearings 
before a Decision Review Officer at the RO in Manchester, New 
Hampshire.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2002.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his service connection claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of service connection for PTSD, this 
claim for an increased rating for PTSD is a downstream issue 
from the grant of service connection.  Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fedora. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fedora. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, as discussed below 
information in the folder provides sufficient information to 
allow decision to be entered on the matters decided herein. 

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual Background

Service connection for PTSD was granted by a July 2004 rating 
action of the RO.  The award was based on confirmation of 
stressors by U. S. Army and Joint Services Records Research 
Center (JSRRC), and the diagnosis of PTSD following VA 
psychiatric examination.

A January 2002 statement from a readjustment counselor at the 
Vet Center was to the effect that the veteran was a self 
referral.  He complained of sleep disturbance, a compulsive 
work history, and avoidance of emotional situations.  The 
counselor noted that the veteran had a workaholic style and a 
history of multiple jobs and failed relationships.  His 
occupational, social, and personal life was described as 
significantly distressing and impaired.  The diagnosis was 
PTSD, chronic and delayed.

During a September 2003 VA psychiatric examination, the 
examiner noted that the veteran appeared unshaven, 
disheveled, and his clothes were dirty.  He looked tired.  
His behavior was tense, his speech was hesitant, his mood was 
anxious, and his affect was flat.  There were no reports of 
hallucinations or illusions.  The examiner noted that the 
veteran's thought process was logical and goal directed.  No 
obsessions appeared.  The veteran denied any homicidal 
ideation, but he stated he had suicidal ideation of a passive 
nature.  He was fully oriented as to time and place and 
showed good attention and calculation.  He was able to read a 
sentence, write a sentence, and draw two intersecting 
pentagons correctly.  The examiner stated that the veteran 
was in the normal range of cognitive impairment.  The veteran 
reported sleeping in one and a half to two hour blocks.  His 
global assessment of functioning (GAF) score was 55.  The 
examiner noted that the veteran met all the criteria for 
post-traumatic stress disorder.

In a March 2004 hearing before a Decision Review Officer, the 
veteran reported that he had nightmares a couple of times a 
week and that he had thoughts about traumatic events he 
experienced in Vietnam.  The disturbing dreams would wake him 
up.  He reported he didn't belong to any social groups.  He 
stated he felt he had problems focusing.

On VA examination in June 2004 the veteran reported he had 
been married three times.  He was on good terms with his 
daughters as well as with his own siblings.  He had three 
close friends.  The examiner noted that the veteran's thought 
processes were intact and he had good communication skills.  
It was noted he denied any hallucinations and there was no 
evidence of delusions.  He had fairly good eye contact and 
appropriate behavior.  He was anxious, but denied any current 
suicidal or homicidal ideation.  He reported having had 
suicidal ideation in the past.  He was able to attend to 
personal hygiene and other activities of daily living.  He 
was oriented to person, place and time.  He reported having 
difficulty with short-term memory.  He was not obsessive or 
ritualistic.  His rate and flow of speech was essentially 
unremarkable.  He did not appear to have panic attacks.  He 
stated that he often felt down and did not want to do 
anything.  He had difficulty with down time and tried to stay 
busy.  He denied having difficulty falling asleep, but he 
reported waking up during the night.  The examiner opined 
that the veteran's use of alcohol could be contributing to 
his sleep disturbance.  

The examiner noted that the veteran had nightmares 
approximately every week to every month regarding the death 
of a friend in Vietnam.  He had a restricted range of affect.  
He reported not crying at the funerals of his parents and his 
brothers.  The examiner noted that the veteran had clinically 
significant distress and impairment in multiple areas of 
functioning, and that it seemed as likely as not that the 
mood, sleep and energy problems could be due to the alcohol 
as much as they could be due to PTSD.  The GAF score was 55-
60.  The diagnosis was mild PTSD.

In a March 2005 hearing before a Decision Review Officer, the 
veteran reported that his condition was getting worse.  He 
stated he had paranoia of crowds.  He would procrastinate and 
not accomplish his own goals.  He collected stamps as a 
hobby, but he couldn't motivate himself to sit down with them 
like he could previously.  He stated he could not handle idle 
time well.  He found himself wandering at work if not doing 
an activity that took a hundred percent of his effort.

VA treatment records dated in May 2005 show the veteran 
requested a mental health evaluation because of increased 
flashbacks and a suicidal ideation.  He stated, however, that 
his suicidal ideation was not serious and that he loved life.  
He reported nightmares and occasional memories of Vietnam.  A 
VA clinical social worker evaluated the veteran and found his 
PTSD symptoms did not appear to be primary.  The report noted 
that the veteran could be experiencing some depression and/or 
anxiety with a sense of loss of meaning in his private life 
as he reported no difficulty with his work life.  The GAF 
score was 60.  In June 2005, the veteran had a follow-up 
consult with the same social worker.  It was noted he stated 
he dreaded the weekends and any time alone and had many 
regrets and did not like himself.  The social worker found 
the veteran essentially had low self esteem, a history of 
avoiding problems, depression, loneliness, and anxiety about 
being alone.  The GAF score was 60.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders: 


Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name
10
0

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships
70

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Analysis

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The evidence 
demonstrates current PTSD symptoms including depressed mood, 
anxiety, sleeping problems, and difficulty with short-term 
memory loss.  Although the veteran has reported he has 
experienced some suicidal ideation, there is no indication 
this is a persistent symptom of his PTSD.  In fact, treatment 
records dated in May 2005 show he stated he would not hurt 
himself.  

There is no probative evidence of PTSD symptoms such as 
stereotyped speech, frequent panic attacks, difficulty in 
understanding complex commands, retention of only highly 
learned material, impaired judgment and abstract thinking, or 
difficulty in establishing and maintaining effective work and 
social relationships.  Nor is there probative evidence of 
symptoms such as obsessional rituals, intermittently 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or a persistent danger of 
hurting self or others.  VA examination findings include 
recent GAF scores of 60 which reflect moderate symptoms or 
moderate difficulty in occupational functioning.  Therefore, 
the Board finds a rating in excess of 30 percent is not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


